Title: To Thomas Jefferson from Martha Jefferson Randolph, 10 July 1802
From: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson
To: Jefferson, Thomas


          
            Edgehill July 10th 1802
          
          My children have escaped the measles most wonderfully and unaccountably for so strongly were we all prepossessed with the idea of it’s being impossible that from the moment of it’s appearing upon the plantation I rather courted than avoided the infection and the children have been on a regimen for 4 or 5 weeks in the constant expectation of breaking out. Ann has been twice declared full of it once by Doctor Bache and another time by the whole family but it went in as sudenly as it came out and has left much uneasiness upon my mynd for fear of her being subject to something like Mrs Kingkade’s I think the smoothness of her skin is affected by it and it shews, upon her heating herself immediately. Cornelia has been very low The sickness which I mentioned to you in my last was but the beginning of a very long and teasing complaint of which however she is getting the better she is still very pale and much emaciated but has recovered her appetite and spirits and I hope will be perfectly well before you return we are entirely free from the measles here now those of our people who had it have recovered and Mr Walton’s family living on the same plantation every individual of which had it are all recovered the intercourse between them and us thro the servants was daily yet it has stopped and there is not at this moment one instance of it here. at Monticello the last time I heard from there 3 of the nail boys had it and other’s were complaining but whether with the measles or not I could not learn I will send over to Lilly immediately to let him know your orders upon the subject I regret extremely my children having missed it the season was so favorable and it was so mild generally that no time or circumstance for the future can ever be as favorable again, besides having had the anxiety for nothing. I delayed writing to Maria untill I could give her a favorable account, for I know she has had great apprehensions on that score for a long time past adieu my dear Papa I do not know if I gave you a list of the things most wanting in the house I do not exactly recollect what they were but sheets, towels counterpanes and tea china were I think foremost on the list your linen has not arrived or it would have been made up before your return the children all join in love and anxious prayer that nothing may retard your wished for return and believe me with tenderest affections yours
          
            M Randolph
          
          
            Peter Hemmings is entirely well
          
         